Stephens, J.
In a suit in trover to recover for the conversion of a promissory note to which the plaintiff claimed title as payee, where the establishment of her title was dependent upon the invalidity of her transfer of the note by indorsement to a person under whom the defendant claimed title, by reason of the insanity of the plaintiff’s transferee, and where the only proof tending to establish the insanity of the plaintiff’s transferee at the time of the transfer was an adjudication by the court of ordinary, made more than a month afterwards, adjudging the plaintiff’s transferee insane, and the testimony of the plaintiff that after she had transferred the note to the transferee she “learned” that the transferee was insane (which was hearsay and had no probative value), the evidence was insufficient to establish the fact of the transferee’s insanity at the time of the transfer by the plaintiff. The evidence therefore was not sufficient to establish the' invalidity of the transfer of the note, and it appears from the evidence that the plaintiff, by a valid transfer by indorsement had divested herself of the title to the note. The court properly awarded a nonsuit.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.